 



Exhibit 10.9
EMPLOYEE GRANT

SANDISK CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

          AGREEMENT made this ______day of ____________, by and between SanDisk
Corporation, a Delaware corporation,  
and ________________________.

          The award evidenced by this Agreement has been made pursuant to the
Stock Issuance Program in effect under the Plan

          All capitalized terms in this Agreement shall have the meaning
assigned to them in this Agreement or in the attached Appendix.

     A. SHARE AWARD

          1. Award. Participant is hereby awarded _________shares of Common
Stock, par value $.001 per share (the “Issued Shares”), in connection with his
or her Service.

          2. Par Value Payment. Concurrently with the delivery of this Agreement
to the Corporation, Participant shall pay the Corporation (in cash or by check)
the aggregate par value of the Issued Shares and shall deliver a duly executed
blank Assignment Separate from Certificate (in the form attached hereto as
Exhibit I) with respect to the Issued Shares.

          3. Stockholder Rights. Until such time as the Corporation exercises
the Repurchase Right, Participant (or any successor in interest) shall have all
the rights of a stockholder (including voting, dividend and liquidation rights)
with respect to the Issued Shares, subject, however, to the transfer
restrictions and escrow requirements of this Agreement .

          4. Escrow. The Corporation shall hold the Issued Shares in escrow
until those shares have vested in accordance with the Vesting Schedule. The
Issued Shares which so vest shall be released to Participant upon his or her
satisfaction of all federal, state and local income and employment taxes which
the Corporation is required to withhold in connection with the vesting of the
Issued Shares.

          5. Compliance with Law. Under no circumstances shall shares of Common
Stock or other assets be issued or delivered to Participant pursuant to the
provisions of this Agreement unless, in the opinion of counsel for the
Corporation or its successors, there shall have been compliance with all
applicable requirements of applicable securities laws, all applicable listing
requirements of any stock exchange (or the Nasdaq National Market, if
applicable) on which the Common Stock is at the time listed for trading and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery.

 



--------------------------------------------------------------------------------



 



     B. TRANSFER RESTRICTIONS

          1. Restriction on Transfer. Except for any Permitted Transfer,
Participant shall not transfer, assign, encumber or otherwise dispose of any of
the Issued Shares which are subject to the Repurchase Right.

          2. Restrictive Legend. The stock certificate for the Issued Shares
shall be endorsed with the following restrictive legend:

     “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND SUBJECT TO
CERTAIN REPURCHASE RIGHTS GRANTED TO THE CORPORATION AND ACCORDINGLY MAY NOT BE
SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY MANNER DISPOSED OF EXCEPT IN
CONFORMITY WITH THE TERMS OF A WRITTEN AGREEMENT DATED ____________,
200___BETWEEN THE CORPORATION AND THE REGISTERED HOLDER OF THE SHARES (OR THE
PREDECESSOR IN INTEREST TO THE SHARES). A COPY OF SUCH AGREEMENT IS MAINTAINED
AT THE CORPORATION’S PRINCIPAL CORPORATE OFFICES.”

          3. Transferee Obligations. Each person (other than the Corporation) to
whom the Issued Shares are transferred by means of a Permitted Transfer must, as
a condition precedent to the validity of such transfer, acknowledge in writing
to the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Repurchase Right to the same
extent such shares would be so subject if retained by Participant.

     C. REPURCHASE RIGHT

          1. Grant. The Corporation is hereby granted the right (the “Repurchase
Right”), exercisable at any time during the ninety (90)-day period following the
date Participant ceases Service for any reason, to repurchase at the Repurchase
Price any or all of the Issued Shares in which Participant is not, at the time
of his or her cessation of Service, vested in accordance with the Vesting
Schedule set forth in attached Schedule I or the special vesting acceleration
provisions of Paragraph C.5 of this Agreement (such shares to be hereinafter
referred to as the “Unvested Shares”).

          2. Exercise of the Repurchase Right. The Repurchase Right shall be
exercisable by written notice delivered to each Owner of the Unvested Shares
prior to the expiration of the ninety (90)-day exercise period. The notice shall
indicate the number of Unvested Shares to be repurchased and the date on which
the repurchase is to be effected, such date to be not more than thirty (30) days
after the date of such notice. The certificates representing the Unvested Shares
to be repurchased shall be delivered to the Corporation on the closing date
specified for the repurchase. Concurrently with the receipt of such stock
certificates, the Corporation shall pay to Owner, in cash or by check, an amount
equal to the Repurchase Price for the Unvested Shares to be repurchased from
Owner.

2



--------------------------------------------------------------------------------



 



          3. Termination of the Repurchase Right. The Repurchase Right shall
terminate with respect to any Unvested Shares for which it is not timely
exercised under Paragraph C.2. In addition, the Repurchase Right shall terminate
and cease to be exercisable with respect to any and all Issued Shares in which
Participant vests in accordance with the Vesting Schedule set forth in attached
Schedule I or the special vesting acceleration provisions of Paragraph C.5.

          4. Recapitalization. Any new, substituted or additional securities or
other property (including cash paid other than as a regular cash dividend) which
is by reason of any Recapitalization distributed with respect to the Issued
Shares shall be immediately subject to the Repurchase Right and any escrow
requirements hereunder, but only to the extent the Issued Shares are at the time
covered by such right or escrow requirements. Appropriate adjustments to reflect
such distribution shall be made to the number and/or class of securities subject
to this Agreement and to the Repurchase Price per share to be paid upon the
exercise of the Repurchase Right in order to reflect the effect of any such
Recapitalization upon the Corporation’s capital structure; provided, however,
that the aggregate Repurchase Price shall remain the same.

          5. Change in Control.

               (a) The Repurchase Right shall automatically terminate in its
entirety, and all the Issued Shares shall vest in full immediately prior to the
consummation of any Change in Control, except to the extent the Repurchase Right
is to be assigned to the successor corporation in such Change in Control or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction.

               (i) To the extent the Repurchase Right remains in effect
following a Change in Control, such right shall apply to any new securities or
other property (including any cash payments) received in exchange for the Issued
Shares in consummation of the Change in Control, but only to the extent the
Issued Shares are at the time covered by such right. Appropriate adjustments
shall be made to the Repurchase Price per share payable upon exercise of the
Repurchase Right to reflect the effect (if any) of the Change in Control upon
the Corporation’s capital structure; provided, however, that the aggregate
Repurchase Price shall remain the same. The new securities or other property
(including any cash payments) issued or distributed with respect to the Issued
Shares in consummation of the Change in Control shall be immediately deposited
in escrow with the Corporation (or the successor entity) and shall not be
released from escrow until Participant vests in such securities or other
property in accordance with the same Vesting Schedule in effect for the Issued
Shares.

     D. SPECIAL TAX ELECTION

          1. Section 83(b) Election. Under Code Section 83, the excess of the
fair market value of the Issued Shares on the date any forfeiture restrictions
applicable to such shares lapse over the aggregate par value paid for such
shares will be reportable as ordinary income on the lapse date. For this
purpose, the term “forfeiture restrictions” includes the right of the
Corporation to repurchase the Issued Shares pursuant to the Repurchase Right.
Participant may elect under Code Section 83(b) to be taxed at the time the
Issued Shares are acquired, rather than

3



--------------------------------------------------------------------------------



 



when and as such Issued Shares cease to be subject to such forfeiture
restrictions. Such election must be filed with the Internal Revenue Service
within thirty (30) days after the date of this Agreement. THE FORM FOR MAKING
THIS ELECTION IS ATTACHED AS EXHIBIT II HERETO. PARTICIPANT UNDERSTANDS THAT
FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-DAY PERIOD WILL
RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE FORFEITURE RESTRICTIONS
LAPSE.

          2. FILING RESPONSIBILITY. PARTICIPANT ACKNOWLEDGES THAT IT IS
PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY
ELECTION UNDER CODE SECTION 83(b), EVEN IF PARTICIPANT REQUESTS THE CORPORATION
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.

     E. GENERAL PROVISIONS

          1. Assignment. The Corporation may assign the Repurchase Right to any
person or entity selected by the Board, including (without limitation) one or
more stockholders of the Corporation.

          2. At Will Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

          3. Notices. Any notice required to be given under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Agreement or at such other address as such
party may designate by ten (10) days advance written notice under this paragraph
to all other parties to this Agreement.

          4. No Waiver. The failure of the Corporation in any instance to
exercise the Repurchase Right shall not constitute a waiver of any other
repurchase rights that may subsequently arise under the provisions of this
Agreement or any other agreement between the Corporation and Participant. No
waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition, whether of like or
different nature.

          5. Cancellation of Shares. If the Corporation shall make available, at
the time and place and in the amount and form provided in this Agreement, the
consideration for the Issued Shares to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the person from
whom such shares are to be repurchased shall no longer have any rights as a
holder of such shares (other than the right to receive payment of such

4



--------------------------------------------------------------------------------



 



consideration in accordance with this Agreement). Such shares shall be deemed
purchased in accordance with the applicable provisions hereof, and the
Corporation shall be deemed the owner and holder of such shares, whether or not
the certificates therefor have been delivered as required by this Agreement.

          6. Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Issued Shares
pursuant to the provisions of this Agreement.

          7. Agreement is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.

          8. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California without resort to that
State’s conflict-of-laws rules.

          9. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

          10. Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and upon Participant, Participant’s assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

              SANDISK CORPORATION
 
       

  By:    

       
 
       

  Title:    

       
 
       

  Address:   140 Caspian Court,
Sunnyvale, California 94089
 
            PARTICIPANT
 
       

  Signature    

       
 
       

  Address:    

       
 
       
 
       

       

6



--------------------------------------------------------------------------------



 



EXHIBIT I

ASSIGNMENT SEPARATE FROM CERTIFICATE

          FOR VALUE RECEIVED                                          hereby
sell(s), assign(s) and transfer(s) unto SanDisk Corporation (the “Corporation”),
                                         (_________) shares of the Common Stock
of the Corporation standing in his or her name on the books of the Corporation
represented by Certificate No. ____________herewith and do(es) hereby
irrevocably constitute and appoint                                         
Attorney to transfer the said stock on the books of the Corporation with full
power of substitution in the premises.

Dated: _________________, _____.

Signature                                                            

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.

 



--------------------------------------------------------------------------------



 



EXHIBIT II

SECTION 83(b) TAX ELECTION

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.



(1)   The taxpayer who performed the services is:       Name:       Address:  
    Taxpayer Ident. No.:   (2)   The property with respect to which the election
is being made is                                         shares of the common
stock of SanDisk Corporation   (3)   The property was issued on
                                        , 200___.   (4)   The taxable year in
which the election is being made is the calendar year 200___.   (5)   The
property is subject to a repurchase right pursuant to which the issuer has the
right to acquire the property at the par value paid per share, if for any reason
taxpayer’s service with the issuer terminates. The issuer’s repurchase right
will lapse as follows:
                                                            .   (6)   The fair
market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$_________ per share.   (7)   The amount paid for such property is $0.001 per
share.   (8)   A copy of this statement was furnished to SanDisk Corporation for
whom taxpayer rendered the services underlying the transfer of property.   (9)  
This statement is executed on                                         , 200___.



     
 
   
Spouse (if any)
  Taxpayer

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Issuance Agreement. This
filing should be made by registered or certified mail, return receipt requested.
Participant must retain two (2) copies of the completed form for filing with his
or her Federal and state tax returns for the current tax year and an additional
copy for his or her records.

 



--------------------------------------------------------------------------------



 



APPENDIX

          The following definitions shall be in effect under the Agreement:

     A. Agreement shall mean this Restricted Stock Award Agreement.

     B. Board shall mean the Corporation’s Board of Directors.

     C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

          (i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or

          (ii) a stockholder-approved sale, transfer or other disposition
(including in whole or in part through one or more licensing arrangements) of
all or substantially all of the Corporation’s assets, or

          (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders.

     D. Common Stock shall mean shares of the Corporation’s common stock, par
value $.001 per share.

     E. Code shall mean the Internal Revenue Code of 1986, as amended.

A-1



--------------------------------------------------------------------------------



 



     F. Corporation shall mean SanDisk Corporation, a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of SanDisk Corporation.

     G. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established), subject to the control and direction of the employer entity as to
both the work to be performed and the manner and method of performance.

     H. Issued Shares shall have the meaning assigned to such term in
Paragraph A.1.

     I. Owner shall mean Participant and all subsequent holders of the Issued
Shares who derive their chain of ownership through a Permitted Transfer from
Participant.

     J. Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

     K. Participant shall mean the individual to whom the Issued Shares are
awarded under the Stock Issuance Grant Program.

     L. Permitted Transfer shall mean (i) a gratuitous transfer of the Issued
Shares, provided and only if Participant obtains the Corporation’s prior written
consent to such transfer or (ii) a transfer of title to the Issued Shares
effected pursuant to Participant’s will or the laws of inheritance following
Participant’s death.

     M. Plan shall mean the Corporation’s 2005 Stock Incentive Plan.

     N. Plan Administrator shall mean the particular entity, whether the
Compensation Committee, the Board or any secondary Board committee, which is
authorized to administer the Stock Issuance Program with respect to one or more
classes of eligible persons, to the extent such entity is carrying out its
administrative functions under that program with respect to the persons under
its jurisdiction.

     O. Recapitalization shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation’s outstanding Common Stock as a class without the
Corporation’s receipt of consideration.

     P. Repurchase Price shall mean the par value of $.001 which the Participant
paid per Issued Share.

     Q. Repurchase Right shall mean the right granted to the Corporation in
accordance with Article C.

A-2



--------------------------------------------------------------------------------



 



     R. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee, a non-employee member of the board
of directors or a consultant or independent advisor. For purposes of this
Agreement, the Participant shall be deemed to cease Service immediately upon the
occurrence of the either of the following events: (i) the Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Parent or Subsidiary or (ii) the entity for which the Participant is performing
such services ceases to remain a Parent or Subsidiary of the Corporation, even
though the Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that no Service credit shall be given for vesting purposes for any
period the Participant is on a leave of absence, except to the extent otherwise
required by law or expressly authorized by the Plan Administrator or by the
Corporation’s written policy on leaves of absence..

     S. Stock Issuance Program shall mean the direct stock issuance program in
effect under Article Three of the Plan.

     T. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

     U. Vesting Schedule shall mean the vesting schedule specified in attached
Schedule I, pursuant to which the Issued Shares are to vest in one or more
installments over Participant’s period of Board service.

     V. Unvested Shares shall have the meaning assigned to such term in
Paragraph C.1.

A-3



--------------------------------------------------------------------------------



 



SCHEDULE I

VESTING SCHEDULE

          The Issued Shares shall initially be unvested and subject to
repurchase by the Corporation, at the Repurchase Price per share, upon
Participant’s cessation of Service (other than by reason of death or Permanent
Disability) prior to vesting in the Issued Shares. Participant shall acquire a
vested interest in, and the Corporation’s repurchase right will accordingly
lapse with respect to, the Issued Shares in a series of installments as follows:

To Be Determined by the Plan Administrator

 